UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7971



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT LARRY JEFFREY, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CR-98-145; CA-03-252)


Submitted:   September 16, 2004       Decided:   September 21, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Larry Jeffrey, Jr., Appellant Pro Se. Janet S. Reincke,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert L. Jeffrey, Jr., seeks to appeal the district

court’s orders denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000), and denying his motion for reconsideration.                      The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)    (2000).     A    prisoner   satisfies       this   standard    by

demonstrating     that     reasonable    jurists      would      find    that   his

constitutional     claims    are   debatable    and   that     any      dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record    and   conclude    that   Jeffrey    has   not   made    the     requisite

showing.*    Accordingly, we deny a certificate of appealability and

dismiss the appeal.         We dispense with oral argument because the



      *
      After submitting his informal brief, Jeffrey filed a motion
for leave to amend his pending application for a certificate of
appealability asking this court to consider his case in light of
the Supreme Court’s recent decision in Blakely v. Washington, 124
S. Ct. 2531 (2004). Blakely has not been held by the Supreme Court
to apply retroactively to cases on collateral review. See Tyler v.
Cain, 533 U.S. 656, 662 (2001); In re Dean, __ F.3d __, 2004 WL
1534788 (11th Cir. 2004) (holding that Blakely is not retroactively
applicable to cases on collateral review).      Therefore, we deny
Jeffrey’s motion.

                                     - 2 -
facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -